Opinion.—
Campbell, J.,
delivered the opinion, of the court t
We will not disturb the verdict for killing the mule colt, as there-is evidence to maintain it, but the verdict is manifestly wrong as to the injury to the two mares. The testimony of the plaintiff’s witness Sam Sampson, the only witness who gives a minute account of the injury to the mares, shows that the employees of the Railroad Company used all reasonable care and diligence to avoid injury to the mares, and that they, in their fright, ran into the-trestle instead of turning aside before reaching it. He shows that the mares were on the track three or four hundred yards from the trestle, and that the alarm was given, brakes applied, and the train stopped as soon as could be, and at least fifty feet distant from the trestle.
Judgment reversed, new trial awarded, and cause remanded.